Citation Nr: 0333249	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs (VA) loan guaranty indebtedness in the calculated 
amount of $2,057.46, plus interest.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision on waiver from the VA 
Committee on Waivers and Compromises at the Regional Office 
(RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In September 1986, the veteran and his spouse obtained a 
loan guaranteed by VA, for real estate located in Tampa, 
Florida.

2.  A notice of default received by VA in May 1998 noted the 
first uncured default occurred in March 1998.

3.  The default in the veteran's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness currently 
assessed at $2,057.46, plus accrued interest.

4.  The veteran did not respond to collection letters; he 
failed to inform the mortgagor of his whereabouts.  There is 
no evidence that he contacted VA for assistance.

5.  The veteran's actions are representative of deceptive and 
unfair dealing by one seeking to gain thereby at another's 
expense with knowledge of the likely consequences.  These 
actions of the veteran resulted in a direct loss to the 
Government.





CONCLUSION OF LAW

The appellant's actions constituted bad faith, precluding 
consideration of waiver of the indebtedness as a matter of 
law.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran obtained a 30-year VA guaranteed mortgage loan to 
finance the purchase of a home in Tampa, Florida in September 
1986.  In May 1998, the lender filed a Notice of Default 
indicating that the veteran had not paid the mortgage since 
March 1998.  The Notice of Default indicated that the 
mortgagor not had any contact with the veteran and that a 
renter on property advised that the veteran resided in Puerto 
Rico.  A foreclosure complaint against the veteran and his 
spouse was filed in the Circuit Court for 13th Judicial 
Circuit of Florida in and for Hillsborough County by the 
mortgagor; final judgment against the veteran and his spouse 
was issued by that Court in July 1998.  The house was sold in 
a foreclosure sale that took place in January 1999.

The veteran contends that his default and resulting 
indebtedness were caused by his inability to work due to a 
medical condition, an increase in utility expenses, and that 
he had to return to Puerto Rico because of his spouse's 
health.  The veteran does not make any other argument as to 
the cause of default.  Further, the veteran contends that 
recovery of the outstanding loan guaranty indebtedness would 
result in financial hardship.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  However, in 
determining whether a waiver of indebtedness may be granted, 
the Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists.  Such a finding 
precludes consideration of waiver of recovery of the debt. 38 
C.F.R. § 1.965(b).  Only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of loan guaranty debt. 38 
U.S.C.A. § 5302(c).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  38 
C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).

The Board notes that when it considers whether the appellant 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was an intention on the part of the 
veteran to seek an unfair advantage. There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255.

In obtaining the VA guaranteed loan, the veteran promised to 
indemnify VA for any loss which might result from a default 
in payments on that loan (and that is the basis of the debt 
which he is now obligated to pay VA).  Although there is an 
indication that the veteran did rent the home out, the 
evidence of record does not show that the veteran attempted 
to sell the home himself, that he advised either the lender 
or VA that he could no longer afford the home, or that he had 
moved to Puerto Rico.  Moreover, there is no evidence 
indicating that the veteran responded to the letter contact 
from the lender or to the notices sent by the VA concerning 
the default.   The veteran simply walked away from this 
financial obligation without any care for what happened to 
the property after he left.  The photographs taken as part of 
the preparation for foreclosure sale demonstrate a house 
abandoned rather than a house that had been maintained and 
was ready to be shown by realtors to potential buyers.

Absent any evidence to the contrary, an individual is 
presumed to intend the consequences of his actions.  The 
veteran clearly choose to return to Puerto Rico and abandon 
the property without even attempting to discuss any 
alternatives to foreclosure and without even the courtesy of 
notifying the parties of his new address.  These actions 
directly resulted in the foreclosure and direct financial 
loss to the Government of the amount at issue in this case.

In view the above, the Board concludes that the veteran's 
actions constituted bad faith as shown by an intent to seek 
an unfair advantage.  Accordingly, further consideration of 
his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.964, 1.965.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However, the VCAA is not applicable to 
cases involving waiver of indebtedness where the law is 
otherwise dispositive of the claim.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  Here, as the Board found that 
waiver is precluded by law, the VCAA is not applicable.  


ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness, currently assessed at $2,057.46, plus accrued 
interest, is denied on the basis of bad faith.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




